Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 appears to be an unfinished recitation.  The functional limitations claimed appear to be incomplete.  The examiner is addressing the discernible part of claim 18 to require the function of maintaining the bottom garment in position on the wearer when worn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12, 14, 15, 18-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 20140273741.
Regarding claims 1, 2, 17 and 20; ‘741 discloses: A bottom garment (fig. 1), said garment comprising:
(a)    a front panel (front or anterior portion 5 of pant in fig. 1);
(b)    a back panel (back or posterior portion 6 of pant in fig. 2), both said front panel and said back panel formed of a first  fabric and
(c)    a garment lining (30; “the inner abdominal-restraint layer has a higher 
elasticity than the outer garment layer…”, i.e. “less restrictive”) formed of a high weft-stretch fabric attached on an inside of both said panels inside of said garment, above a crotch point of said bottom garment (“The lateral edges 11a/b of the inner abdominal-restraint layer 30 attach to the inside of the outer garment layer 40”; and “The bottom of the inner abdominal-restraint garment can be attached to the outer garment layer…”).
Regarding claims 3 and 4, the liner fabric is cited above as having higher elasticity than the outer garment fabric, thereby disclosing the liner fabric having higher elasticity in any direction including the weft direction than the outer fabric.
Regarding claims 11 and 12; ‘741 discloses a fabric which is a circular knit fabric. (par. 17).
Regarding claims 14 and 15; ‘741 discloses a fabric which comprises synthetic/polyester yarn. (par. 17).
Regarding claims 18 and 19, ‘741 discloses: “In some embodiments, the inner abdominal-restraint layer comprises a double layer with sandwiched elastic at the waist (par. 18).”.  This structure does provide the function of ‘maintaining’ a position of the bottom garment when worn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140273741.
	‘741 discloses all of the limitations of claims listed above but does not explicitly teach the claimed stretch properties in claims 5-10; fabric dimensions and type of circular knitting process in claim 13; nor the fabric basis weight in claim 16.
The limitations of claims 5-10 are drawn to the measured percentage of stretch property of the garment lining. The lining is already fully disclosed as a high stretch, knit fabric.
All claimed structure of the lining is already fully addressed above so any claimed material functions/properties are presumed inherent until proved otherwise by applicant provided evidence.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Further the claimed dimension stretch property is simply a mere dimensional difference than the generally taught 'high stretch' fabric of the taught lining.
The MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
The high stretch liner taught clearly performs in the same manner as claimed to form an elastic lining in a pair of pants, the only difference is to the exact amount of stretchiness dimension/property of the lining.  It would be wholly expected that lower stretchiness dimensions/proportions will offer less stretch effect and higher stretchiness dimensions/proportions will offer more stretch effect therefore it would have been an obvious variant to one of ordinary skill in the art of fabric design and production prior to filing the invention to modify the stretchiness dimension/property of a pant lining so as to vary the amount of stretch effect as desired by the end user.
Claim 13 is disclosed with the exception of the claimed interlock circular knitting process and number/dimension of wales/courses per inch and gauge.  
In regard to claimed interlock circular knitting process the MPEP is clear, “the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).  ’741 fully discloses all claimed structure and does disclose ‘circular knitting’, clearly establishing ‘741 is substantially identical to the claimed fabric the burden is shifted to applicant to provide evidence that the claimed interlock circular knitting process would result in a materially different result than the disclosed circular knitting processing.

The claimed dimensions of the knitted fabric (number of wales/courses/gauge) as per the MPEP above are considered to be obvious modifications that one of ordinary skill in the art would be able to determine through common engineering design choice as above.
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture prior to filing the invention to modify the dimensions including the number of courses/wales/gauge of the knitted fabric through engineering design choice.
The claimed dimensions of the knitted fabric (basis weight) as per the MPEP above are considered to be obvious modifications that one of ordinary skill in the art would be able to determine through common engineering design choice as above.
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture prior to filing the invention to modify the dimensions, including basis weight of the knitted fabric through engineering design choice.
Examiner Comments
	The claims are rejected fully over prior art.  If amended to overcome prior art these claims would likely trigger double patenting rejections to parent applications/US patents 10154702 and 10980299 that are previously allowed and claim nearly identical subject matter.  These issues could be pre-empted by submission of terminal disclaimers to the parent patents listed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various garments and fabrics are attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732